              Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 IONICS EMS, INC.,                            §
                                              §
        Plaintiff,                            §
                                              §
 vs.                                          §         CIVIL ACTION NO. 5:20-cv-1404
                                              §
 VYSK COMMUNICATIONS, INC.,                   §
                                              §
        Defendant.                            §
                                              §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, Ionics EMS, Inc. (“Plaintiff” or “Ionics”) hereby files its Original Complaint (the

“Complaint”) asserting claims against Vysk Communications, Inc. (“Defendant” or “Vysk), and

respectfully states as follows:

                                                  I.

                                            PARTIES

       1.       Plaintiff Ionics is a company incorporated under the laws of the Philippines, with a

registered office at 14 Mountain Drive, Light Industry and Science Park of the Philippines II,

Calamba Laguna, Philippines.

       2.       Defendant Vysk is a Delaware corporation with its registered office located at 200

Concord Plaza, Suite 620, San Antonio, Texas 78216. Vysk may be served through its registered

agent, Victor Cocchia, at 13750 San Pedro, Suite 270, San Antonio, Texas 78232, or wherever he

may be found.

                                                  II.

                                  JURISDICTION AND VENUE

       3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).


ORIGINAL COMPLAINT                                                                           Page 1
5306525v.1 5383/0003
              Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 2 of 7




        4.      This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        5.      This Court has both general and specific jurisdiction over Vysk because it maintains

its principal place of business in San Antonio, Texas, which lies within the territorial boundary of

the San Antonio Division of the Western District of Texas and a substantial part of Vysk’s

wrongful conduct against Ionics took place in the San Antonio Division of the Western District of

Texas. Furthermore, Section 17.8 of the OEM Agreement that is the subject of this Complaint

provides that both Vysk and Ionics expressly consent to the exclusive jurisdiction of state or federal

courts in the state of Texas.

        6.      Venue is proper in the Western District of Texas under 28 U.S.C. § 1391(b)(1), in

that Defendant’s principal place of business is in San Antonio, and under 28 U.S.C. § 1391(b)(2),

in that a substantial part of the events or omissions giving rise to the claim occurred in the Western

District of Texas. Furthermore, section 17.8 of the OEM Agreement that is the subject matter of

this Complaint provides that both Vysk and Ionics expressly consent to the exclusive venue of

state or federal courts in the state of Texas.

                                                 III.

                         FACTS COMMON TO ALL ALLEGATIONS

        7.      Ionics is a global leader in turn-key electronics manufacturing services. It has eight

manufacturing facilities located in the Philippines and is traded on the Philippines stock exchange.

With more than four decades of experience, Ionics has worked with a range of world-class Original

Equipment Manufacturers producing products for household names in the telecommunications,

automotive, medical, consumer electronics, computer, and other industries.

        8.      Vysk designs, develops, and distributes private, secure communications solutions.

In or around 2015, Vysk approached Ionics regarding the manufacturing of certain products for



PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 2
5306525v.1 5383/0003
               Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 3 of 7




the iPhone 5 series as well as other products. Based on the quantities discussed by Vysk, Ionics

agreed to manufacture the products.

        9.       Ionics and Vysk entered into an OEM Agreement on November 23, 2015 (the

“Contract”).1 The Contract provided that Ionics would manufacture, assemble, package, and ship

the “Product”2 to Vysk at the prices and upon the terms and conditions of the Contract.

        10.      Section 7.2 establishes the payment procedure between the parties. Vysk was

required to pay all undisputed invoice amounts thirty (30) calendar days after the date of the

invoice. In case of parts, payment was required to be made before orders were released to the

suppliers.

        11.      In the early stages of the Contract, Vysk would pay Ionics an advance payment,

meaning when Vysk released a purchase order, Vysk would pay 100% of the required payment

before Ionics delivered the product. Soon after, the parties agreed to a 50% down payment with

the balance to be paid as Ionics shipped the product. During that time, Vysk experienced problems

in its design, which prevented Ionics from proceeding with the manufacturing of the Product.

Eventually, Vysk corrected its design deficiencies, but its corrections resulted in changes to the

materials used for production. The amount due to Ionics increased. Vysk was not able to pay the

amounts due under the invoices issued by Ionics.

        12.      Ionics attempted to work with Vysk in connection with Vysk’s efforts to pay the

amounts it owed. Ionics agreed to allow Vysk to continue to order more Product from Ionics and

Vysk would allow Ionics to charge more on those invoices to help make up for the amount due.




1
  Out of an abundance of caution, Plaintiff has not attached any documents, including the Contract, to the Complaint
to avoid disclosure of confidential information.
2
  Section 2.1 of the Contract refers to “Product” as the Product Specifications in Exhibit A of the Contract, the
packaging and other material or media relating to the Product, and any other components or products as the Parties
may agree.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                             Page 3
5306525v.1 5383/0003
             Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 4 of 7




However, Vysk’s debt continued to grow. Due to the size of the debt, Ionics demanded payment

from Vysk of all amounts past due. At that point, Vysk stated that it could not pay the amounts

past due unless Ionics agreed to ship more products. Furthermore, Vysk was focusing its activities

on the iPhone 6 series and abandoning its design for the iPhone 5 series. As a result, the Parties

entered into the Memorandum of Understanding dated February 9, 2017 (“MOU”).

       13.     Pursuant to the MOU, Vysk was required to pay Ionics $10,000.00 per month

beginning February 10, 2017 to help satisfy the debt. This amount was to be credited towards

Vysk’s past-due balance. The MOU also provided that Vysk agreed to the addition of $25.00 per

unit to its unit price of the Product beginning on May 1, 2017, to help reduce its debt. Vysk and

Ionics agreed to amortize that debt over a total of 24,000 units, which were to be manufactured in

the year 2017. Vysk further agreed to a minimum number of units to be purchased in each of the

months of May through December 2017. If those monthly minimums were not met, Vysk was

required to pay the difference between (a) the minimum required quantities multiplied by $25.00

per unit, and (b) the actual number of units manufactured multiplied by $25.00 per unit (the

“Minimum Payment”). Finally, the MOU provided that all new material purchases would be paid

in advance to prevent Vysk’s outstanding past-due balance from increasing.

       14.     Prior to the execution of the MOU, Vysk owed Ionics $1,286,093.52. Since the

execution of the MOU, Vysk has made debt-reduction payments totaling $518,498.30. But since

September 2017, Vysk has failed to pay any further amount toward the debt despite its contractual

obligations to do so. Currently, Vysk owes Ionics $767,595.22.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 4
5306525v.1 5383/0003
             Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 5 of 7




                                               IV.

                                    CAUSES OF ACTION

A.     Count One – Breach of Contract

       15.    Ionics incorporates the above paragraphs as though fully stated herein.

       16.    Ionics and Vysk entered into valid and enforceable contracts in the form of the

Contract and the MOU.

       17.    Ionics performed its obligations under both the Contract and the MOU.

       18.    Vysk breached the Contract by failing to pay Ionics the invoiced amounts in

accordance with the Contract.

       19.    Moreover, Vysk failed to comply with the MOU by failing to pay for the debt owed

and by failing to purchase the minimum number of units to be produced for the months of May

through December 2017. Vysk further failed to comply with the MOU by failing to pay the

Minimum Payment.

       20.    As a result of Vysk’s repeated failures to perform its obligations, Ionics has been

damaged in the amount of $767,595.22 pursuant to the Contract and the MOU.

B.     Count Two – Promissory Estoppel

       21.     Ionics incorporates the above paragraphs as though fully stated herein.

       22.    In addition, or in the alternative, the facts set forth above entitle Ionics to recover

$767,595.22 under the theory of Promissory Estoppel

C.     Count Three – Unjust Enrichment

       23.    Ionics incorporates the above paragraphs as though fully stated herein.

       24.    In addition, or in the alternative, the facts set forth above entitle Ionics to recover

$767,595.22 under the theory of Unjust Enrichment.



PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 5
5306525v.1 5383/0003
                Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 6 of 7




                                                   V.

                         ATTORNEYS’ FEES, COSTS, AND INTEREST

         25.      Ionics incorporates the above paragraphs as though fully stated herein.

         26.      Because of Defendant’s wrongful acts, Ionics has been required to retain the

services of the law firm of McGuire, Craddock & Strother, P.C. to prosecute its claims. Ionics has

agreed to pay its attorneys reasonable fees and expenses for their services. Ionics is entitled to

recover its reasonable and necessary attorneys’ fees and expenses incurred in the prosecution of

this lawsuit pursuant to Section 17.8 of the Contract and Chapter 38 of the Texas Civil Practice

and Remedies Code.

         27.      Ionics is entitled to prejudgment and post-judgment interest at the highest lawful

rates.

                                                   VI.

                                    CONDITIONS PRECEDENT

         28.      All conditions precedent to Ionics’ recovery of the relief sought in this action have

been performed, satisfied, or waived.

                                                  VII.

                                       PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Ionics EMS, Inc. respectfully prays

that the Court:

         i.       cite Defendant to appear and answer;

         ii.      render judgment against Defendant for all damages Ionics is entitled to recover
                  under applicable law, including, but not limited to, compensatory damages,
                  statutory damages, pre-judgment and post-judgment interest, reasonable attorneys’
                  fees and expenses, and costs of suit; and

         iii.     award Ionics all such other and further relief, at law or in equity, to which it may
                  show itself justly entitled.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 6
5306525v.1 5383/0003
             Case 5:20-cv-01404 Document 1 Filed 12/10/20 Page 7 of 7




DATED: December 10, 2020                   Respectfully submitted,

                                           /s/ Steven H. Thomas

                                           Steven H. Thomas
                                           State Bar No. 19868890
                                           MCGUIRE, CRADDOCK & STROTHER, P.C.
                                           500 N. Akard Street, Suite 2200
                                           Dallas, Texas 75201
                                           Phone: (214) 954-6800
                                           Facsimile: (214) 954-6850
                                           Email: sthomas@mcslaw.com


                                           ATTORNEYS FOR PLAINTIFF,
                                           IONICS EMS, INC.




PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 7
5306525v.1 5383/0003
